DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim objections are withdrawn. 
Regarding 102 and 103 claim rejections, they are maintained and made final. All amendments and arguments are addressed below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2, 5, 6, 7, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masters (US Patent No. 6485536). 
Regarding claim 1 (Currently Amended), Masters discloses a handheld vacuum cleaner comprising: a housing (Figure 4: 12); 
a motor-fan assembly (Figure 1: adjacent to air outlet 24) mounted in the housing (Figure 4: 12) and arranged to generate an air flow between an air inlet (Figure 1: 22) and an air outlet (Figure 1: 24);
a spiral dirt separator (Figure 2: 14) mounted between the air inlet (Figure 1: 22) and the motor-fan assembly (Figure 1: adjacent to air outlet 24);
and a dirt collector (Figure 4: 42, 44) mountable on the housing (Figure 4: 12)
and comprising a plurality of dirt compartments (Figure 4: 42, 44) arranged to each receive dirt from a different part of the spiral dirt separator (Figure 2: 14). (Summary of the Invention: 25)
Regarding claim 2 (Currently Amended), Masters discloses the handheld vacuum cleaner according to claim 1 wherein the plurality of dirt compartments (Figure 4: 42, 44) are isolated from each other. (Background: 25)
Regarding claim 5 (Original), Masters discloses the handheld vacuum cleaner according to claim 1 wherein the dirt collector (Figure 4: 42, 44) comprises a plurality of internal walls (Figure 1: 18, 38) arranged to align with edges of the spiral dirt separator (Figure 1: 14).
Regarding claim 6 (Original), Masters discloses the handheld vacuum cleaner according to claim 5 wherein the internal walls (Figure 1: 18, 38) are integral with the dirt collector (Figure 4: 42, 44) or the housing (Figure 1: 12).
Regarding claim 7 (Original), Masters discloses the handheld vacuum cleaner according to claim 1 wherein the air inlet (Figure 1: 22) and the spiral dirt separator (Figure 1: 14) are integral. 
Regarding claim 14 (Currently Amended), Masters discloses the handheld vacuum cleaner according to claim 1 wherein the pitch or radius (Figure 11: 70, 72) of the spiral dirt separator (Figure 1: 14) is variable along the longitudinal axis (Figure 8: 10) of the spiral dirt separator (Figure 1: 14). (Summary of the Invention: 23)
Regarding claim 18 (Currently Amended), Masters discloses a vacuum cleaner comprising: a housing (Figure 1: 12) having a longitudinal axis (Figure 8: 10);
motor-fan assembly (Figure 1: adjacent to air outlet 24) mounted in the housing (Figure 1: 12) and arranged to generate and air flow between an air inlet (Figure 1: 22) and an air outlet (Figure 1: 24), the motor (Figure 1: adjacent to air outlet 24) of the assembly having a rotation axis (Figure 2: 26); (Description of Preferred Embodiments: 4)
a spiral dirt separator (Figure 1: 14) mounted between the air inlet (Figure 1: 22) and the motor-fan assembly (Figure 1: adjacent to air outlet 24) arranged to generate a swirling air flow (Figure 4: 26), the spiral dirt separator (Figure 1: 14) having a longitudinal axis (Figure 3: 10); 
wherein the housing (Figure 1: 12) longitudinal axis (Figure 3: 10), the motor (Figure 1: adjacent to air outlet 24) rotation axis and the spiral dirt separator (Figure 1: 14) axis are substantially parallel (Figure 1: adjacent to air outlet 24)
and a dirt collector (Figure 1:44,52) mounted to along a side portion (Figure 1:54) of the housing (Figure 1:12) along its longitudinal length (Figure 1:54 is a base of the housing having a longitudinal length), the dirt collector (Figure 1:44,52) configured to collect dirt from different portion of the spiral dirt separator (See Figure 1:44,52; Col. 7, lines 2-10).
Regarding claim 19 (Original), Masters discloses the vacuum cleaner according to claim 18 wherein one or more of the housing longitudinal axis (Figure 2: 12), the motor (Figure 2: adjacent to air outlet 24) rotation axis and the spiral dirt separator (Figure 2: 14) axis are coaxial. (Summary of the Invention: 19)
Regarding claim 20 (Original), Masters discloses the vacuum cleaner according to claim 18, wherein the spiral dirt separator (Figure 1: 14) comprises a spiral guide surface (Figure 5A: 16) and a separator housing (Figure 5A: 18, core shroud), wherein an edge of the spiral guide surface (Figure 5A: 16) contacts an inner surface of the separator housing (Figure 5A: 18). (Summary of the Invention: 18)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US Patent No. 6485536) and further in view of Conrad (US Patent Application Publication No. 20180055315).
Regarding claim 3 (Currently Amended), Masters discloses a handheld vacuum cleaner and a vortex particle separator (Figure 1: 14) that pushes particles into two separate dirt collection chambers (Figure 4:42, 44). However, Masters does not explicitly disclose that the dirt received in the plurality of dirt compartments is received tangentially from the air flow in the spiral dirt separator. 
Conrad teaches a handheld vacuum cleaner, wherein the air flows into the inlet tangentially (Figure 6: 364) to help generate cyclonic air flow, proceeds downward through the cyclonic chamber (Figure 6: 160), follows the cyclone axis of rotation (Figure 6: 160), then proceeds to flow tangentially along the full length of the cyclonic axis towards inner surface of the sidewall (Figure 6: 168), thus pushing dirt tangentially into the dirt compartment attached to the sidewall (Figure 6: 164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing a spiral separator design that uses tangential air flow to generate a cyclonic axis of rotation along the full length of the spiral, which forces dirt to exit the axis tangentially at the lower spiral end where the dirt then has a straight and direct path to enter the dirt collection chamber. Thus, dirt re-entrainment back into the cyclonic axis of rotation, air inlet and environment are prevented. 
Regarding claim 4 (Original), Masters discloses a handheld vacuum cleaner, wherein there is an upper (Figure 4: 42) and lower dirt collection chamber (Figure 4: 44) receiving dirt from corresponding sections of the vortex particle separator (Figure 1: 14). However, Masters does not explicitly disclose that the housing comprises a plurality of windows adjacent to the spiral dirt separator and each window is aligned with a corresponding dirt compartment.
Conrad teaches a handheld vacuum cleaner and transparent filter housing upstream wall or window (Figure 6: 216) adjacent to the cyclonic unit (Figure 6: 160) and dirt collection chamber (Figure 6: 228). The filter wall provides visibility to all upstream surfaces and devices of the handheld vacuum. This allows users to easily examine functionality of the filter (Figure 8A: 228) for replacement or repair, without needing to disassemble the filter housing (Figure 8A: 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing a housing with transparent dirt compartment surfaces, or windows, that allow easy access to examine whether the dirt compartments are at capacity and need emptying, or are functional in trapping dirt from the corresponding section of the spiral separator. 
Regarding claim 8 (Original), Masters discloses a handheld vacuum cleaner and dirt collection chambers (Figure 4: 42, 44) that are integrated into the housing structure (Figure 4: 12) and therefore encase the spiral dirt separator. The secondary dirt collection chamber (Figure 4: 44) is located after, or below, the spiral dirt separator. Cyclonic air flow and the resulting tangential, direct dirt path is further motivated by downstream positioning of the collection chamber. However, Masters does not explicitly disclose that the dirt collector is mounted on an underside of the housing. 
Conrad teaches a handheld vacuum cleaner wherein the dirt collector (Figure 6: 164) is mounted on an underside of the main housing (Figure 4: 104). The dirt collector is mounted underneath both the air inlet (Figure 6: 364) and cyclonic dirt separator (Figure 6: 160) of the main body housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing multiple dirt collection chambers to receive dirt external to the main body housing and in a downward path that follows the effects of gravity. Therefore, dirt particles that were not initially captured via the tangential air flow process are forced into the dirt collection chamber. Also, when the handheld vacuum is moved from a lateral to downward position, dirt particles will naturally flow into the compartments. 
Regarding claim 9 (Original), Masters discloses a handheld vacuum cleaner and two dirt collection chambers, the upper positioned in conjunction with the spiral dirt separator (Figure 4: 42) and the lower positioned after the spiral dirt separator (Figure 4: 44), yet both encased by the main housing (Figure 4: 12). However, Masters does not explicitly disclose that the dirt collector is mounted on a side of the housing. 
Conrad teaches a handheld vacuum cleaner, wherein the dirt collector (Figure 6: 164) is mounted external to the cyclonic chamber (Figure 6: 160) on a side of the main housing (Figure 4: 104) through connection to the inner surface of the sidewall (Figure 22: 168), which directly receives tangential air flow prior to dirt exiting into the collection chamber below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing a dirt collection chamber to further isolate dirt from the spiral dirt separator and constrain particles that were not trapped by a downward, tangential air flow. 
Regarding claim 11 (Original), Masters discloses a handheld vacuum cleaner wherein the dirt collection chambers (Figure 4: 42, 44) are incorporated into the main housing (Figure 4: 12) of the spiral dirt separator (Figure 4: 14). This structure further incorporates a deflector plate (Figure 4: 30) that is similar to a door mechanism and positioned within the lower dirt collection chamber (Figure 4: 44). The plate prevents particles from retracting back into the upper dirt collection chamber (Figure 4: 42). However, Masters does not explicitly disclose that the dirt collector comprises a lid or a door hinged to the housing. 
Conrad teaches a handheld vacuum cleaner wherein the dirt collector (Figure 6: 164) comprises a filter housing element hinged (Figure 8A: 404) to the filter housing sidewall (Figure 8A: 224) of the main housing (Figure 4: 104) and serving as an openable door for the dirt collection region (Figure 6: 164) via a door lock and unlock mechanism (Figure 1: 492) that allows cleaning of the dirt collection region. The hinge is stated to provide resiliency for the filter housing wall. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing a dirt collection region with secure containment of dirt, allowing intentional emptying of the chamber, a pivot mechanism to allow thorough cleaning of the chamber to prevent clogging and thus create overall flexibility of the filter wall structure.  
Regarding claim 12 (Original), Masters discloses a handheld vacuum cleaner wherein the bottom of the housing (Figure 4: 12) may be detached for debris removal. The bottom of the housing includes the lower dirt collection region (Figure 4: 44). However, Masters does not explicitly disclose that the dirt collector is removably mountable to the housing because both collection regions are integrated into the housing structure and not separate. 
Conrad teaches a dirt collection region (Figure 6: 164) mounted to the main body housing (Figure 4: 104) with an openable door via the filter housing wall (Figure 8A: 216). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing dirt collection chambers that are separate from the housing and fully removable, to allow more dirt to be captured and the chamber cleaned near upper crevices that experience buildup and thus malfunction of the spiral dirt separator. 
Regarding claim 13 (Original), Masters discloses a handheld vacuum cleaner and manually removable lower housing (Figure 4: 12) within which the lower dirt collection region (Figure 4: 44) is indistinct from the housing. However, Masters does not explicitly disclose a catch for releasing the dirt collector from the housing. 
Conrad teaches a handheld vacuum cleaner wherein the main body housing (Figure 4: 104) comprises a door-release actuator (Figure 10A: 504) that allows the door (Figure 8A: 224) of the dirt collection region (Figure 6: 164) to move into an open and locked position when activated. The door-release actuator and catch are synonymous in function. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Conrad by constructing a dirt collection region distinct from the housing that uses controlled dirt release to reduce dirt spillage into the environment that is likely to occur from manual removal of the collection chamber. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US Patent No. 6485536) as applied to claim 1 above, and further in view of Miefalk (US Patent No. 8607406).
Regarding claim 10 (Original), Masters discloses a handheld vacuum cleaner with a particulate filter (not shown) that is located at the exit of the cyclonic chamber or after the air outlet (Figure 1: 24). The motor and fan assembly (not shown) is located before the air outlet (Figure 1: 24). However, Masters does not explicitly disclose a filter located prior to the motor and fan assembly.  
Miefalk teaches a handheld vacuum cleaner wherein a filter (Figure 5: 43) is designated prior to the motor-fan unit (Figure 4: 22) and downstream of the cyclonic separator (Figure 5:39). Per the Description of Preferred Embodiments (14), the cyclonic separator prevents the filter from being clogged by means of larger dust particles and dirt. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Miefalk by arranging a filter after the spiral dirt separator and before a motor-fan assembly to prevent the filter from clogging due to large particles and thus prevent dirt re-entrainment back into the environment through the air outlet. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US Patent No. 6485536) and further in view of Miefalk (US Patent Application Publication No. 8607406).
Regarding claim 15 (Currently Amended), Masters discloses a vacuum cleaner comprising a housing (Figure 7:12), a motor-fan assembly (Figure 1: adjacent to air outlet 24) mounted in the housing (Figure 1: 12) and arranged to generate air flow between an air inlet (Figure 1: 22) and an air outlet (Figure 1: 24) and a spiral dirt separator (Figure 4: 14) mounted between the air inlet and the motor-fan assembly arranged to generate a swirling flow (Figure 4: 26) and a dirt collector (Figure 1:44,52) on the housing (Figure 7:12) and comprising a plurality of dirt compartments (Figure 1:44,52) arranged to each receive dirt from a different part of the spiral dirt separator. However, Masters does not explicitly disclose a battery mounted to the housing and connected to the motor-fan assembly. 
Miefalk teaches a vacuum cleaner wherein one or several batteries (Figure 4: 23) are mounted to the housing (Figure 4: 20) handle (Figure 4: 21) and the motor-fan unit (Figure 4: 22) is operated via a control knob (Figure 4: 24) powered by the batteries. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Miefalk by constructing a motor-fan assembly located in the housing to generate cyclonic air flow and receive power from an independent power source, thus creating higher efficacy of dirt collection by ridding of power cords that cause obstacles to using handheld vacuum cleaners in constrained spaces. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US Patent No. 6485536) as applied to claim 15 above, in view of Miefalk (US Patent Application Publication No. 8607406), and further in view of Banka (International Patent Application Publication No. WO 2010065115).
Regarding claim 16 (Original), Masters discloses a housing (Figure 7:12), a motor-fan assembly (Figure 1: adjacent to air outlet 24) mounted in the housing (Figure 1: 12) and arranged to generate air flow between an air inlet (Figure 1: 22) and an air outlet (Figure 1: 24) and a spiral dirt separator (Figure 4: 14) mounted between the air inlet and the motor-fan assembly arranged to generate a swirling flow (Figure 4: 26). However, Masters does not explicitly disclose a battery mounted to the housing and connected to the motor-fan assembly or designate any power source.
Miefalk discloses a vacuum cleaner wherein one or several batteries (Figure 4: 23) are mounted to the housing (Figure 4: 20) handle (Figure 4: 21) and the motor-fan unit (Figure 4: 22) is operated via a control knob (Figure 4: 24) powered by the batteries. However, Miefalk does not disclose the type of battery mounted to the housing and utilized by the motor-fan assembly. 
Banka teaches a vacuum cleaner wherein the battery compartment (Figure 5: 38) is mounted to the housing (Figure 6: upper body, Figure 8: lower body) and can fit one or more batteries (Figure 27: 46), specifically a lithium ion battery (System Use: 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Miefalk and further Banka by constructing a vacuum cleaner with an independent power source capable of faster charging, extended life and greater power for the motor-fan assembly in a compact design, thus causing quicker and more effective dirt collection. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US Patent No. 6485536) as applied to claim 15 above, and further in view of Miefalk (US Patent No. 8607406).
Regarding claim 17 (Original), Masters discloses a vacuum cleaner comprising a housing (Figure 7:12), a motor-fan assembly (Figure 1: adjacent to air outlet 24) mounted in the housing (Figure 1: 12) and arranged to generate air flow between an air inlet (Figure 1: 22) and an air outlet (Figure 1: 24) and a spiral dirt separator (Figure 4: 14) mounted between the air inlet and the motor-fan assembly arranged to generate a swirling flow (Figure 4: 26). However, Masters does not explicitly disclose a battery mounted to the housing and connected to the motor-fan assembly or designate any power source.
Miefalk discloses a vacuum cleaner wherein one or several batteries (Figure 4: 23) are mounted to the housing (Figure 4: 20) handle (Figure 4: 21), motor-fan unit (Figure 4: 22) operated via a control knob (Figure 4: 24) powered by the batteries and batteries insertable into the shaft (Figure 4: 21) and removable from the housing (Figure 4:23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masters to incorporate teachings of Miefalk by constructing a vacuum cleaner capable of generating cyclonic air flow in a compact design, via an independent power source that can be recharged or replaced to extend the life of the vacuum.  
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Applicant argues that Masters fails to disclose the plurality of dirt compartments receiving dirt from different parts of the spiral dirt separator. However, the separator extends from element 22 to element 20, thus making the air gap the opening 


Conclusion
NOTE: Embodiment in Figure 1 of Masters is not being relied upon for rejection purposes, however, this embodiment is cited herein as being considered relevant prior art not relied upon rejection to claim 1, for disclosing a plurality of dirt compartments arranged to each receive dirt from a different part of the spiral dirt separator – Col. 7, Lines 2-10.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723